DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on August 3, 2022 has been entered and made of record. Claims 1, 7, 8, 11 and 14 – 23 have been amended. Claim 6 has been cancelled. Claims 1 - 5 and 7 - 23 are currently pending in the application. 

 Response to Arguments
Applicant’s amendments have overcome the objections previously set forth in the Non-Final Office Action mailed May 4, 2022. Accordingly, the objections are withdrawn.
Applicant has amended independent claims to include limitations previously found in cancelled Claim 6. Accordingly, the 35 U.S.C. 102 rejection for claims 1 – 5 and 18 – 23 are withdrawn. Applicant’s arguments see pages 7 – 9 with respect to the rejections of the claims under 35 U.S.C. 103 as being unpatentable over AONO et al., (US 2020/0177911 A1) in view of Chen et al., (US 2018/0063527 A1) have been fully considered and are not persuasive. Examiner’s response to the presented arguments follows below:
Applicant argues on page 8 that “Chen at the cited portion does not mention how the offset parameter is derived, nor the offset parameter of the cross-component prediction model that is based on a derived sample value which is derived from neighbor reconstructed samples of the current video block.”. Examiner respectfully disagrees. The claim limitations merely require that “the derived sample value is derived from neighbor reconstructed samples of the current video block”. Chen clearly states in paragraph [0071] that predicted chroma samples are derived using a linear model (Equation 7, pred.sub.C(i,j)=α.Math.rec.sub.L(i,j)+β). As further described in Par. [0071], Parameters α and β of the linear model used to predicted chroma samples are derived by minimizing regression error between the neighbouring reconstructed luma and chroma samples around the current block. Therefore, the derived predicted chroma sample are derived from neighbor reconstructed samples, as described in Par. [0071] of Chen. Therefore, Chen does disclose the limitation as claimed. 
Applicant further argues on page 8 that “Aono does not even mention neighbor reconstructed samples, let alone how to determine an offset parameter based on the neighbor reconstructed samples”. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). AONO illustrates in Fig. 40(b) and describes in Par. [0217], the CCLM predictor 4101 derives the parameters (CCLM parameters) (a, b) of the linear model from the unfiltered reference image drL[ ][ ] of the down sampled luminance component, and the unfiltered reference images rCb[ ][ ] and rCr[ ][ ] of the Cb and Cr components.  And while AONO teaches the LM prediction is a prediction scheme using a correlation between a luminance component and a color component, in which a prediction image of the chrominance image (Cb, Cr) is generated using a linear model based on the decoded luminance image and the CCLM prediction is a prediction scheme using one linear model for predicting a chrominance from a luminance for one block (See Par. [0159]), it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying neighboring reconstructed samples as suggested by Chen in the invention of AONO in order to reduce the cross-component redundancy (See Chen, Par. [0071]).
Therefore, AONO in view of Chen teaches the limitation as claimed. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 14 and 17 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over AONO et al., (US 2020/0177911 A1) referred to as AONO hereinafter, in view of Chen et al., (US 2018/0063527 A1) referred to as Chen hereinafter.
Regarding Claim 1, AONO discloses a method of video processing (Figs. 4 and 5), comprising: 
determining, for a conversion between a current video block of a video (Fig. 22, current PU) that is a chroma block coded (Par. [0159], The CCLM prediction is a prediction scheme using one linear model for predicting a chrominance from a luminance for one block) with a cross-component prediction mode (Par. [0159], the intra prediction parameter decoder 304 decodes information regarding the LM prediction (information indicating whether or not it is a CCLM prediction, information specifying a down-sampling method)) and a bitstream of the video (Par. [0153]-[0156], The entropy decoder 301 performs entropy decoding on the coding stream Te input (i.e. bitstream) from the outside, and separates and decodes individual codes (syntax elements)), then outputs a part of the separated codes to the prediction parameter decoder 302, where the prediction parameter decoder 302 includes an inter prediction parameter decoder 303 and an intra prediction parameter decoder 304), an offset parameter (Par. [0562], a scaling coefficient a and an offset b (i.e. offset parameter) that leads to a minimum square error SSD between a prediction value Cur_Temp′ of the neighboring region of the target block calculated based on the neighboring region Ref_Temp in the region on the reference picture and the neighboring region Cur_Temp of the target block) of a cross-component prediction model (Par. [0217], the CCLM predictor 4101 derives the parameters (CCLM parameters) (a, b) of the linear model from the unfiltered reference image drL[ ][ ] of the down sampled luminance component, and the unfiltered reference images rCb[ ][ ] and rCr[ ][ ] of the Cb and Cr components), that is based on a derived sample value from two or more neighbor samples of the current video block (Par. [0562] performing linear prediction for a pixel value of a target block Cur_block, based on pixel values of neighboring regions Ref_Temp (FIG. 36(a)) in a region on the reference picture pointed by a motion vector derived in merge prediction, sub-block prediction, AMVP prediction, or the like, and pixel values of neighboring regions Cur_Temp (FIG. 36(b)) of the target block); and 
performing the conversion based on the determining (Par. [0210] The CCLM prediction process will be described with reference to FIG. 40 illustrating a situation in which the decoding process on the luminance component has ended and the prediction process on the chrominance component is being performed in the target block).
While AONO teaches the LM prediction is a prediction scheme using a correlation between a luminance component and a color component, in which a prediction image of the chrominance image (Cb, Cr) is generated using a linear model based on the decoded luminance image and the CCLM prediction is a prediction scheme using one linear model for predicting a chrominance from a luminance for one block (See Par. [0159]), AONO fails to explicitly teach the derived sample value is derived from neighbor reconstructed samples of the current video block.
However Chen teaches the derived sample value is derived from neighbor reconstructed samples of the current video block and the derived sample value is a derived chroma value or a derived luma value (Par. [0071], in cross-component linear model (CCLM) prediction mode, the chroma samples are predicted based on the reconstructed luma samples of the same block by using a linear model as follows in Equation (7), where pred.sub.C(i,j) represents the prediction of chroma samples in a block and rec.sub.L(i,j) represents the down sampled reconstructed luma samples of the same block. Parameters α and β are derived by minimizing regression error between the neighbouring reconstructed luma and chroma samples (i.e. chroma samples, pred.sub.C(i,j), are derived using the linear model having parameters α and β which are derived from neighbor reconstructed luma and chroma samples) around the current block as follows in Equations (8) and (9), where L(n) represents the down-sampled top and left neighboring reconstructed luma samples, C(n) represents the top and left neighboring reconstructed chroma samples, and value of N is equal to twice of the minimum of width and height of the current chroma coding block).
References AONO and Chen are considered to be analogous art because they relate to video coding with cross component linear model prediction mode. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying neighboring reconstructed samples as suggested by Chen in the invention of AONO in order to reduce the cross-component redundancy (See Chen, Par. [0071]).

Regarding Claim 2, AONO in view of Chen teaches Claim 1. AONO further teaches wherein the two or more neighbor samples refer to neighbor luma samples and/or neighbor chroma samples located at top rows and/or left columns outside the current video block (Par. [0191] as described later with reference to FIG. 38(a), the decoded image included in the row of decoded pixels neighboring to the predicted block upper side and the decoded image included in the column of decoded pixels neighboring to the predicted block left side are unfiltered reference images).

Regarding Claim 3, AONO in view of Chen teaches Claim 1. AONO further teaches wherein the two or more neighbor samples include all neighbor samples of the current video block; or the two or more neighbor samples are from a group of neighbor samples, wherein the group includes a portion of all neighbor samples of the current video block (Par. [0564] Note that, in FIG. 36, pixel values used to calculate a and b are sub-sampled, but all the pixel values within a region (i.e. portion) may be used without being sub-sampled).

Regarding Claim 4, AONO in view of Chen teaches Claim 1. AONO further teaches wherein all neighbor samples are classified into different groups based on at least one of sample values, or any functions on sample values, or variances, or distributions, or activities, or diversities (Par. [0190], in a case that a decoded pixel value corresponding to a reference pixel position is not present or is not referable, a predetermined value (i.e. sample values)  (for example, 1<<(bitDepth-1) in a case that a pixel bit depth is bitDepth) may be configured as an unfiltered reference image, or a referable decoded pixel value that is present neighboring to the corresponding decoded pixel value may be configured as an unfiltered reference image).

Regarding Claim 5, AONO in view of Chen teaches Claim 1. AONO further teaches wherein the derived sample value is based on at least one of an average chroma value, a midrange chroma value, a median chroma value, an average luma value, a midrange luma value, or a median luma value of the two or more neighbor samples (Par. [0224] The threshold th_mmlm may be an average of the unfiltered reference image drL[x][y] of the luminance component).

Regarding Claim 6, it has been cancelled.

Regarding Claim 7, AONO in view of Chen teaches claim 1. AONO further teaches wherein determining the offset parameter comprises determining the offset parameter based on the derived chroma value (Par. [0217], the CCLM predictor 4101 derives the parameters (CCLM parameters) (a, b) of the linear model from the unfiltered reference image drL[ ][ ] of the down sampled luminance component, and the unfiltered reference images rCb[ ][ ] and rCr[ ][ ] of the Cb and Cr components (i.e. chroma value)) or based on the derived chroma value and a parameter dependent on the derived luma value.
Regarding Claim 14, AONO in view of Chen teaches claim 1. AONO further teaches wherein determining the offset parameter further comprises determining the offset parameter based on one or more models (Par. [0159], The LM prediction includes a Cross-Component Linear Model prediction (CCLM prediction) and a Multiple Model ccLM (MMLM) prediction. The CCLM prediction is a prediction scheme using one linear model for predicting a chrominance from a luminance for one block. The MMLM prediction is a prediction scheme using two or more linear models for predicting a chrominance from a luminance for one block).

Regarding Claim 17, AONO in view of Chen teaches claim 1. AONO further teaches the two or more neighbor samples are adjacent to the current video block, wherein the current video block includes at least one of a chroma block or a luma block; or the two or more neighbor samples are non-adjacent to the current video block, wherein the current video block includes at least one of a chroma block or a luma block (Par. [0217], the CCLM predictor 4101 derives the parameters (CCLM parameters) (a, b) of the linear model from the unfiltered reference image drL[ ][ ] of the down sampled luminance component, and the unfiltered reference images rCb[ ][ ] and rCr[ ][ ] of the Cb and Cr components).

Regarding Claim 18, AONO in view of Chen teaches Claim 1. AONO further teaches wherein the conversion includes encoding the current video block (Par. [0012], a video encoding device or a video decoding device for performing a spatial-temporal prediction process by deriving a motion vector of a target block) into the bitstream (Par. [0068], the network 21 transmits a coding stream Te generated by the image encoding device 11 to the image decoding device 31).

Regarding Claim 19, in view of Chen teaches Claim 1. AONO further teaches wherein the conversion includes decoding the current video block (Par. [0012], a video encoding device or a video decoding device for performing a spatial-temporal prediction process by deriving a motion vector of a target block) from the bitstream (Par. [0068], the network 21 transmits a coding stream Te generated by the image encoding device 11 to the image decoding device 31).

Regarding Claim 20, AONO in view of Chen teaches Claim 1. AONO further teaches wherein the conversion includes generating the bitstream (Par. [0068], the network 21 transmits a coding stream Te generated by the image encoding device 11 to the image decoding device 31) from the current video block (Par. [0012], a video encoding device or a video decoding device for performing a spatial-temporal prediction process by deriving a motion vector of a target block); and the method further comprises: storing the bitstream in a non-transitory computer-readable recording medium (Par. [0068], The network 21 may be substituted by a storage medium that records the coding stream Te, such as Digital Versatile Disc (DVD) and Blue-ray Disc (BD)) .

Apparatus Claim 21 is drawn to the apparatus corresponding to the method of using same as claimed in claim 1.  Therefore apparatus claim 21 correspond to method claim 1, and is rejected for the same reasons of obviousness as used above. Claim 21 further recites a processor (See AONO Par. [0006] processors, such as a multi-core CPU and a GPU, configurations and algorithms that facilitate performance of parallel processes have been adopted for a video coding and decoding process) and a non-transitory memory with instructions (See AONO Par. [0676], the “computer-readable recording medium” may include a medium that dynamically retains a program for a short period of time, such as a communication line that is used to transmit the program over a network such as the Internet or over a communication line such as a telephone line, and may also include a medium that retains a program for a fixed period of time, such as a volatile memory within the computer system for functioning as a server or a client in such a case).

Claims 22 and 23 are drawn to the computer-readable recording medium corresponding to the method of using same as claimed in claim 1.  Therefore computer-readable recording medium claims 22 and 23 correspond to method claim 1, and is rejected for the same reasons of obviousness as used above.

Claims 8 - 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over AONO (US 2020/0177911 A1), in view of Chen (US 2018/0063527 A1), and in further view of ZHANG et al., (US 2020/0252619 A1) referred to as ZHANG hereinafter 
Regarding Claim 8, AONO in view of Chen teaches claim 1. AONO in view of Chen fails to explicitly teach wherein the derived sample value is a sum of a minimum value, a maximum value, and an offset factor, wherein the sum is right-shifted by a shift factor 
However, ZHANG teaches wherein the derived sample value is a sum of a minimum value, a maximum value, and an offset factor, wherein the sum is right-shifted by a shift factor (Par. [0091], int diff = (MaxLuma− MinLuma + add) >> shift).
References AONO, Chen and ZHANG are considered to be analogous art because they relate to video coding with cross component linear model prediction mode. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying sample value as a sum as suggested by ZHANG in the inventions of AONO and Chen in order to replace the LMS algorithm of the linear model parameters α and β by a straight-line equation, so called two-point method, where the 2 points (couple of Luma and Chroma) (A, B) are the minimum and maximum values inside the set of neighboring Luma samples  (See ZHANG, Par. [0089]).

Regarding Claim 9, AONO in combination with Chen and ZHANG teach claim 8, ZHANG further teaches the minimum value is a minimum value associated with the two or more neighbor samples of the current video block; and/or the maximum value is a maximum value associated with the two or more neighbor samples of the current video block (Par. [0089], The 2 points (couple of Luma and Chroma) (A, B) are the minimum and maximum values inside the set of neighboring Luma samples as depicted in FIG. 5).

Regarding Claim 10, AONO in combination with Chen and ZHANG teach claim 8, ZHANG further teaches the minimum value is an average of N smallest neighbor samples of two or more neighbor samples of the current video block, wherein N is a constant; and/or the maximum value is an average of M largest neighbor samples of two or more neighbor samples of the current video block, wherein M is a constant (Par. [0414], When there are only 4 samples selected, two larger sample values are averaged, two smaller sample values are averaged, and averaged values are used as the input to the 2-point method to derive LM parameters).

Regarding Claim 11, AONO in view of Chen teaches claim 1. AONO in view of Chen fails to explicitly teach the derived sample value is a sum of a parameter S and an offset factor, wherein the sum is right-shifted by a shift factor.
However ZHANG teaches the derived sample value is a sum of a parameter S and an offset factor, wherein the sum is right-shifted by a shift factor (Par. [0288], P(x,y) = (w1*P1(x,y) + w2*P2(x,y) + Offset) >> shift).
References AONO, Chen and ZHANG are considered to be analogous art because they relate to video coding with cross component linear model prediction mode. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying sample value as a sum as suggested by ZHANG in the inventions of AONO and Chen in order to allow one single chroma block to use multiple linear models and the selection of multiple linear model being dependent on the position of chroma samples within the chroma block (See ZHANG, Par. [0281]).

Regarding Claim 12, AONO in combination with Chen and ZHANG teach claim 11. ZHANG further teaches the shift factor is dependent on a number (Par. [0210], The selected chroma samples are used to derive the parameters α and β with the least mean square method as shown in Eq (2) and Eq (3). In Eq (2) and Eq (3), N is set to be the number of the selected samples) of the neighbor reconstructed samples (Par. [0072], CCLM parameters α and β are derived by minimizing the regression error between the neighboring reconstructed luma and chroma samples around the current block.

Regarding Claim 13, AONO, Chen and ZHANG teach claim 11. ZHANG further teaches wherein the parameter S is a parameter sum of L neighbor samples of the current video block (Example 17, Par. [0444]-[0475], W is set to i) a width of the current video block, ii) L times the width of the current video block, L being an integer, iii) a sum of a height of the current video block and a width of the current video block, or iv) a sum of the width of the current video block and the number of available top-right neighboring samples), wherein L equals to a x blockWidth, b x blockHeight, or c x (blockWidth+blockHeight), wherein a, b, and c are integers (Par. [0469], kMax and/or F and/or S and/or offset may depend on the width and/or height of the current block).

Regarding Claim 15, AONO in view of Chen teaches claim 1. AONO in view of Chen does not specifically teach left or top modes for CCLM. Therefore, AONO in view of Chen fails to explicitly teach wherein determining the offset parameter further comprises determining the offset parameter during a cross-component linear model left- top (CCLM-LT) mode, a cross-component linear model left (CCLM-L) mode, or a cross-component linear model top (CCLM-T) mode.
However, ZHANG teaches wherein determining the offset parameter further comprises determining the offset parameter during a cross-component linear model left- top (CCLM-LT) mode, a cross-component linear model left (CCLM-L) mode, or a cross-component linear model top (CCLM-T) mode (Par. [0088], two additional CCLM modes are proposed: LM-A, where the linear model parameters are derived only based on the top-neighboring (or above-neighboring) samples as shown in FIG. 4A, and LM-L, where the linear model parameters are derived only based on the left-neighboring samples as shown in FIG. 4B).
References AONO, Chen and ZHANG are considered to be analogous art because they relate to video coding with cross component linear model prediction mode. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying left or top modes as suggested by ZHANG in the inventions of AONO and Chen in order to utilize luma reconstruction samples to derive chroma prediction blocks (See ZHANG, Par. [0105]).

Regarding Claim 16, AONO in view of Chen teaches claim 1. AONO in view of Chen fails to explicitly teach the offset parameter is a difference between a derived chroma and a product of a and a derived luma value, wherein a is scaling parameter applying to a luma reconstructed value and the difference is right- shifted by a shift factor.
However, ZHANG teaches the offset parameter is a difference between a derived chroma and a product of a and a derived luma value, wherein a is scaling parameter applying to a luma reconstructed value and the difference is right- shifted by a shift factor (Par. [0256]-[0259], To get a chroma prediction CP from its corresponding (e.g., down-sampled for 4:2:0) luma sample LR, it is calculated as [0257] CP=SignShift(α× LR+β, Sh), or [0258] CP=Shift(α× LR+β, Sh) [0259] vii. Sh can be a fixed number, or it may depend on the values of C0, C1, L0, L1 used to calculated α and β).
References AONO, Chen and ZHANG are considered to be analogous art because they relate to video coding with cross component linear model prediction mode. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying calculating the offset parameter as suggested by ZHANG in the inventions of AONO and Chen in order to get a chroma prediction CP from its corresponding luma sample LR (See ZHANG, Par. [0256]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Torgerson/Primary Examiner, Art Unit 2425